                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 18-147-BLG-DLC-1

                    Plaintiff,
                                                ORDER VACATING
vs.                                             DETENTION HEARING

CHARLES EUGENE VENDITTI,

                    Defendant.


      Defendant has filed Unopposed Motion to Vacate Detention Hearing. (Doc.

30.) Good cause appearing, IT IS HEREBY ORDERED that the Detention

Hearing currently set for December 21, 2018 at 09:00 a.m. is vacated.

      DATED this 20th day of December, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
